DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.

Response to Amendment
Claims 1-15 were previously pending in this application.  The amendment filed 12 August 2021 has been entered and the following has occurred: Claims 1, 7, 8, 14, & 15 have been amended.  Claims 4 & 11 have been cancelled.  No Claims have been added.
Claims 1-3, 5-10, & 12-15 remain pending in the application. 

Claim Objections
Claims 5 & 12 are objected to because of the following informalities:
Regarding Claims 5 & 12, Claims 5 & 12 are dependent from cancelled Claims 4 & 11, respectively.  For purposes of examination, both Claims 5 & 12 will be interpreted to be dependent from independent Claims 1 & 8, respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, & 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 8-10 & 12-14), machine (claims 1-3 & 5-7), and manufacture (claims 15) which recite steps of:
receive a data record comprising the drug discovery information from the plurality of data records and a metadata associated with the data record from the database, wherein drug discovery information relates to gaining knowledge of an unknown drug, pathway, target, or disease or inter-relation therebetween, intended for use in the diagnosis, cure, mitigation, or prevention of a disease, wherein the date record corresponds to one of a predefined data type recognized;
retrieve one or more ontologies from amongst the plurality of ontologies, based on the metadata of the data record;
measure a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record;
validate the data record to belong to a domain of the retrieved ontology, if the keywords from the retrieved ontology are present in the data record above a predetermined value; and
extract one or more value features from the validated data record to determine an association of the data record to a node in a network map of biomedical entities
generate a hash of the data record, the metadata and the determined association of the data record to the node in the network map; and
store the hash on a cryptographic ledger associated with the blockchain platform along with a timestamp.
These steps of receiving a medical data record comprising varying types of medical information, measuring term frequency of keywords in the data record, determining an ontology that the data record belongs to, based on the term frequency of keywords and extracting one or more value features based on the determined ontology, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the determining an ontology that the data record belongs to language, determining an ontology in the context of this claim encompasses a mental process of the user reading the data record and determining the context of the data record.  Similarly, the limitation of measuring a frequency of keywords in the retrieved ontology vs. the terms frequency in the data record, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the validating the ontology by determining if a term’s frequency surpasses a threshold language, determining if a term’s frequency surpasses a threshold in the context of this claim encompasses a mental process of the user physically counting the terms present and comparing this to a threshold statistic to validate the ontology.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 5-7, 9-10, & 12-14, reciting particular aspects of the system’s parameters or how the natural language processing efforts may be performed in the mind but for recitation of generic computer components).  

amount to mere instructions to apply an exception (such as recitation of a blockchain based platform and a processor, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0026] & [0032], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a data record comprising varying types of medical information and metadata associated with the data record, retrieving one or more ontologies from an ontology database, and receiving a network map of biomedical entities, amounts to mere data gathering, recitation of measuring term frequency of keywords to determine an ontology and generating/storing a hash of the data record, the metadata and the determined association of the data record amounts to selecting a particular data source or type of data to be manipulated, recitation of validating the retrieved ontology and extract one or more value features from the validated data record amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as determining an association of the data record to a node in an network map of biomedical entities, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-7, 9-10, & 12-14, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 7, 9, & 14, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3, 7, 10, & 14, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 7, 9, & 14, additional limitations which generally link the abstract idea to a particular technological environment or field of use, claims 3, 5-7, 10, & 12-14, additional limitations 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a data record comprising varying types of medical information and metadata associated with the data record; retrieving one or more ontologies from an ontology database, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); comparing term frequencies of keywords from the retrieved ontology vs keywords present in the data record according to a threshold value, generating a hash of the data record, the metadata, and the determined association of the data record, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); validating that a certain data record belongs to a certain ontology, associating the data record to a node in a network map of biomedical entities, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing a medical data record database, storing an ontology database, storing varying parameters of the blockchain-based system, storing results of the blockchain-based system and storing/retrieving a network map of biomedical entities, storing a hash of the data record, the metadata and the Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Furthermore, newly amended limitations to the independent Claims that include generating a hash of the data record, the metadata and the determined association of the data record to the node in the network map and storing the hash on a cryptographic ledger and/or other limitations that may generally relate to blockchain platforms represent well-understood, routine, and conventional activity that is already found in prior art systems that utilize blockchain platforms.  See Shah Par [0003] & [0034] which describe the generalized nature of utilizing blockchain platforms in conjunction with natural language processing systems, such as in the medical field for purposes of generating treatments/medicine regimens for patients; See Ohnemus Par [0147]-[0149] & [0157] which further demonstrates the generalized use of creating secure private objects representing health-related information by validation (such as via a hash) and storage in a blockchain or other suitable technology; See Curbera Par [0039]-[0041] which describes the improvement upon existing generalized blockchain technology, existing blockchain technology that makes use of generating and storing hashes of varying information such as personal information, medical or clinical information, a patient profile, and/or health information.  Therefore, while the amended limitations do limit the Claims to a specific technological environment, the aspect of the technological environment do not amount to significantly more than the recited abstract idea, and instead represent well-understood, routine, and conventional activity already found in prior art systems before the filing date of the claimed invention
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-7, 9-10 & 12-14, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 7, 9-10, & 14, which recite various limitations of Symantec, MPEP 2106.05(d)(II)(i); claims 5-6 & 12-13, which recite utilizing a ledger for purposes of cryptographic encoding/protection, calculating a confidence score and/or associations for extracted one or more value features from a data record, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 7 & 14, which recite creating and updating a network map based on associations within the plurality of received records, reports, publications, articles, etc., e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-3, 5-7, 9-10 & 12-14, which recite general limitations of storing and/or retrieving computerized instructions for performing the methods recited in the Claims, storing and/or retrieving information, data, parameters, etc., e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, & 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shah et al. (U.S. Patent Publication No. 20170103167).

Claim 1 –
Regarding Claim 1, Shah discloses a system for secure drug discovery information processing over a blockchain based platform, the system comprising:
a database to store a plurality of data records and related metadata and a plurality of ontologies (See Shah Par [0027] which discloses varying ways of storing data records and metadata related to those data records, along with natural language processing efforts; See Shah Par [0009] which discloses digitally stored taxonomies/ontologies for determining comparable terms for natural language processing efforts); and
a processor to:
receive a data record comprising the drug discovery information from the plurality of data records and a metadata associated with the data record from the database, wherein drug discovery information is indicative of an unknown drug, pathway, target or disease, and inter-relationships therebetween, intended for use in the diagnosis, cure, mitigation, or prevention of a disease, wherein the data record corresponds to one of a predefined data type recognized by the blockchain based platform (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine included in treatment, etc.; See Shah Par [0027]-[0028] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information; therefore Shah specifically makes mention of clinical trials & experimental reports or lab tests information relating to drug, treatment pathways, or diseases/ailments of the patient, and in Shah makes mention in Par [0005] of the varying reports for patients, medical reports, prescriptions, etc. being able to be used for historical assessments, future care taking, and ongoing medical or health assessment or treatment, which is understood to read on being indicative inter-relationships between drugs/medicines, treatments, and diseases of a patient);
retrieve one or more ontologies from amongst the plurality of ontologies, based on the metadata of the data record
measure a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words);
validate the data record to belong to a domain of the retrieved ontology, if the keywords from the retrieved ontology are present in the data record above a predetermined value (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata); and
extract one or more value features from the validated data record to determine an association of the data record to a node in a network map of a drug discovery process (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine or drugs included in treatment, etc.; See Shah 
generate a hash of the data record, the metadata and the determined association of the data record to the node in the network map (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record); and
store the hash on a cryptographic ledger associated with the blockchain platform along with a timestamp (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the blockchain system, which inherently has to be stored within the cryptographic, distributed ledger of the blockchain system).


Claim 5 –
Regarding Claim 5, Shah discloses the system of Claim 1 in its entirety.  Shah further discloses a system, wherein:
the cryptographic ledger is a distributed ledger (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange).

Claim 6 –
Regarding Claim 6, Shah discloses the system of Claim 1 in its entirety.  Shah further discloses a system, wherein:
the processor is configured to validate the data record by:
calculating a confidence score based on a presence of keywords in the data record, from the retrieved ontology; and/or
determining a pre-existing association for the extracted one or more value features of the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words; See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems 
Note: Because this claim is written in the alternative form (and/or), only one of the limitations has to be disclosed by the reference to be considered anticipated.

Claim 7 –
Regarding Claim 7, Shah discloses the system of Claim 1 in its entirety.  Shah further discloses a system, wherein:
the processor is further configured to create the network map using associations within the plurality of data records (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database requirements and host this information to various clinical data providers where they may store and updated information).

Claim 8 –
Regarding Claim 8, Shah discloses a method for secure drug discovery information processing over a blockchain based platform, the method comprising:
accessing a data record comprising drug discovery information and a metadata associated with the data record, wherein drug discovery information is indicative of an unknown drug, pathway, target, disease and inter-relationships therebetween, intended for use in the diagnosis, cure, mitigation, or prevention of a disease, wherein the data record corresponds to one of a predefined data type recognized by the blockchain based platform (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for relating to drug, treatment pathways, or diseases/ailments of the patient, and in Shah makes mention in Par [0005] of the varying reports for patients, medical reports, prescriptions, etc. being able to be used for historical assessments, future care taking, and ongoing medical or health assessment or treatment, which is understood to read on being indicative inter-relationships between drugs/medicines, treatments, and diseases of a patient);
retrieving one or more ontologies from amongst a plurality of ontologies, based on the metadata of the data record (See Shah Par [0036] which discloses natural language processing capabilities being created, in accordance with the metadata learned from the database drivers and the blockchain system; Se Shah Par [0009] which discloses digitally stored taxonomies/ontologies for determining comparable terms for natural language processing efforts);
measuring a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified 
validating the data record to belong to a domain of the retrieved ontology, if the keywords from the retrieved ontology are present in the data record above a predetermined value (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata); and
extracting one or more value features from the validated data record to determine an association of the data record to a node in a network map of stages of a drug discovery process (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine or drugs included in treatment, etc.; See Shah Par [0009] which discloses the learning system using semantics learning appliances that perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset and further transmitting said structured computerized dataset at least in part from said blockchain configured records database to said first data provider through digital transmission);
generating a hash of the data record, the metadata and the determined associated of the data record to the node in the network map (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain and
storing the hash on a cryptographic ledger along with a timestamp (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the blockchain system, which inherently has to be stored within the cryptographic, distributed ledger of the blockchain system).

Claim 12 –
Regarding Claim 12, Shah discloses the method of Claim 8 in its entirety.  Shah further discloses a method, wherein:
the cryptographic ledger is a distributed ledger (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange).

Claim 13 –
Regarding Claim 13, Shah discloses the method of Claim 8 in its entirety.  Shah further discloses a method, wherein:
validating the data record comprises:
calculating a confidence score based on a presence of keywords in the data record, from the retrieved ontology; and/or
determining a pre-existing association for the extracted one or more value features of the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words; See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata).
Note: Because this claim is written in the alternative form (and/or), only one of the limitations has to be disclosed by the reference to be considered anticipated.

Claim 14 –
Regarding Claim 14, Shah discloses the method of Claim 8 in its entirety.  Shah discloses a method, further comprising:
creating the network map using associations within the plurality of data records (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database 

Claim 15 –
Regarding Claim 15, Shah discloses a computer-readable medium containing program instructions for execution on a computer system, which when executed by a computer, cause the computer to perform a method, wherein:
the method is implemented via a system comprising:
accessing a data record comprising drug discovery information and a metadata associated with the data record, wherein drug discovery information is indicative of an unknown drug, pathway, target, disease and inter-relation therebetween, intended for use in the diagnosis, cure, mitigation, or prevention of a disease, wherein the data record corresponds to one of a predefined data type recognized by the blockchain based platform (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine included in treatment, etc.; See Shah Par [0027]-[0028] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information; therefore Shah specifically makes mention of clinical trials & experimental reports or lab tests information relating to drug, treatment pathways, or diseases/ailments of the 
retrieving one or more ontologies from amongst a plurality of ontologies, based on the metadata of the data record (See Shah Par [0036] which discloses natural language processing capabilities being created, in accordance with the metadata learned from the database drivers and the blockchain system; Se Shah Par [0009] which discloses digitally stored taxonomies/ontologies for determining comparable terms for natural language processing efforts);
measuring a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words);
validating the data record to belong to a domain of the retrieved ontology, if the keywords from the retrieved ontology are present in the data record above a predetermined value (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and and
extracting one or more value features from the validated data record to determine an association of the data record to a node in a network map of stages of a drug discovery process (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine or drugs included in treatment, etc.; See Shah Par [0009] which discloses the learning system using semantics learning appliances that perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset and further transmitting said structured computerized dataset at least in part from said blockchain configured records database to said first data provider through digital transmission);
generating a hash of the data record, the metadata and the determined associated of the data record to the node in the network map (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record); and
storing the hash on a cryptographic ledger along with a timestamp (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp; See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the blockchain system, which is understood to be stored within the cryptographic, distributed ledger of the blockchain system).



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (U.S. Patent Publication No. 20170103167).

Claim 2 –
Regarding Claim 2, Shah discloses the system of Claim 1 in its entirety.  Shah further discloses a system, wherein:
the predefined data type comprises:
experimental reports (See Shah Par [0027] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as lab tests or experimental reports);
Shah does not explicitly disclose the predefined data type comprising:
publications
research articles.
However, Shah Par [0027] and Par [0036] discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources 

Claim 3 –
Regarding Claim 3, Shah discloses the system of Claim 1 in its entirety.  Shah does not further explicitly disclose a system, wherein:
the one or more value features extracted from the validated data record is one of:
genetic association score (Applicant defines this as probability of change in genetic variant associated with a disease or trait);
somatic association score (Applicant defines this as probability of change or mutations in sexual hormones, ovule, sperms, etc.);
specifically targeted experimental records mapping to a predetermined entity.
However, Shah Par [0068] discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata.  Therefore, some type of value feature is extracted from the validated data record (in this case repeat behavior/levels of occurrence of certain words).  Furthermore, Shah Par [0028] discloses that the type of data record includes, lab tests, doctor’s visits, patient problems, patient health information, clinical trials, and patient medical history, amongst others.  So while Shah does not explicitly 

Claim 9 –
Regarding Claim 9, Shah discloses the method of Claim 8 in its entirety.  Shah further discloses a method, wherein:
the predefined data type comprises:
experimental reports (See Shah Par [0027] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as lab tests or experimental reports);

Shah does not explicitly disclose the predefined data type comprising:
publications
research articles.

However, Shah Par [0027] and Par [0036] discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information.  Therefore, while Shah does not explicitly disclose publications or research articles being one of the predefined data types of the data records being received, the sources of data records being related to lab tests, doctor’s visits, clinical trials, patient medical history, etc. does typically constitute documents related publications and research articles.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these types of documents to serve as a predefined data type, based on the sources of data that are provided in Shah.

Claim 10 –
Regarding Claim 10, Shah discloses the method of Claim 8 in its entirety.  Shah further discloses a method, wherein:
the one or more value features extracted from the validated data record is one of:
genetic association score (Applicant defines this as probability of change in genetic variant associated with a disease or trait);
somatic association score (Applicant defines this as probability of change or mutations in sexual hormones, ovule, sperms, etc.);
specifically targeted experimental records mapping to a predetermined entity.

However, Shah Par [0068] discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the .









Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-3, 5-10 & 12-15, Applicant argues on pp. 6-7 of Arguments/Remarks that the Claims are not directed towards a judicial exception.  More specifically, applicant argues that the subject matter is not directed to a Mental Process because it would be “difficult for a person skilled in the domain to secure the drug discovery information processing over a blockchain platform which consumes vast amounts of data available in relation to a specified subject.”  Examiner respectfully disagrees with Applicant’s arguments that the subject matter is not directed to a Mental Process.  As pointed out in the previous office action, the majority of the limitations recite embodiments that can be performed reasonably in the human mind such as a human receiving data records, receiving information from within the data records by utilizing language/ontological knowledge, measuring term frequency of keywords, validating the domain or field of the data record based on language/ontological knowledge, and extracting one or more value features from the data record to determine which biomedical field/department the data record belongs.  All of these aforementioned limitations can reasonably be performed in the human mind and therefore constitute a Mental Process.  While there are additional limitations and features, such as the newly drafted amendments, that lend themselves towards not being reasonably performed in the human mind, such as the recitation of blockchain, generation of a hash of various elements, and/or storing the hash on a cryptographic ledger associated with the blockchain platform, this does not preclude the remaining limitations in the Claim from falling under the Mental Process grouping.  Furthermore, these limitations have been considered in step 2A and step 2B of the Alice/Mayo framework and simply amount to applying the judicial exception using generic technology found in the art, such as that of cryptographic ledgers and blockchain platforms, and further represent well-understood, routine, and conventional activity that can already be found in prior art systems before the effective filing date of the claimed invention.  Therefore, it is determined that even with the additional limitations that may not be reasonably performed in the human mind or using pen and paper, these  Claims 1-3, 5-10, & 12-15 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1-3, 5-10, & 12-15, Applicant argues on pp. 7-8 of Arguments/Remarks that the newly amended Claims represent a particular solution to a problem or a particular way to achieve a desired outcome, and therefore integrate the recited judicial exception into a practical application.  Examiner respectfully disagrees with Applicant’s arguments.  While Applicant points to specific portions of Applicant’s specification such as Spec [0004]-[0005] & [0022] for particular technical problems found in the art and particular technical improvements, it remains unclear how the embodiments found within the Claims directly result in the technical improvement discussed in Spec [0022].  For instance, Applicant generally states in Spec [0022] that the system accelerates drug discovery process, but doesn’t necessarily identify the specific embodiments, components, functioning, etc. that directly result in this acceleration.  Furthermore, the generalized recitation of a blockchain platform and the functions of said platform in the Claims simply amount to limitations to apply the recited abstract idea but for recitation of generic computer components, as blockchain platforms are later considered in step 2B of the Alice/Mayo framework shown above in this Office Action to be well-understood, routine, and conventional technology as found in the art before the effective filing date of the claimed invention.  Therefore, without a clear nexus between the technical problems found in Applicant’s Spec [0004]-[0005] and the technical solutions/improvements generally identified in Applicant’s Spec [0022] that need to be set forth in the instant set of Claims, it is determined that the recited judicial exception is not integrated into a practical application.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-3, 5-10, & 12-15
Regarding 35 U.S.C. 101 rejections of Claims 1-3, 5-10, & 12-15, Applicant argues on pp. 8 of Arguments/Remarks that the subject matter of the claims goes well beyond merely reciting instructions to apply an exception using a generic computer component and instead amount to “significantly more” than the recited judicial exception.  Applicant does not argue specific features or limitations that amount to “significantly more” than the recited judicial exception, just that the system provides an inventive technical solution as an improvement to the field of context-based abbreviation disambiguation.  Examiner respectfully disagrees with Applicant’s Arguments.  As addressed in the previous and current Office Actions, the embodiments set forth in the claims represent well-understood, routine, and conventional activity found in the art upon the filing date of the claimed invention.  As already mentioned, Applicant does not argue specific features or limitations that amount to “significantly more” than the recited judicial exception, just that the system generally represents an improvement to the field of context-based abbreviation disambiguation.  Therefore, Examiner points to the Alice/Mayo framework for the previous and current Office Actions that clearly address each limitation and claim as representing well-understood, routine, and conventional activity, or limitations that do not amount to “significantly more” than the recited judicial exception, as set forth in MPEP 2106.05.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-3, 5-10, & 12-15 are maintained.
Regarding 35 U.S.C. 102 rejections of Claims 1, 4-8, & 11-15, Applicant argues on pp. 9-10 that the data records, as disclosed in amended claim 1, are not similar to the data records employed in Shah as disclosed in Paragraph [0036], because the data records of Applicant’s invention comprise the drug discovery information which refers to the information among the vast amount of data such as a drug, pathway, target, or disease, and inter-relation therebetween, intended for use in the diagnosis, cure mitigation or prevention of a disease, present in the public domain but unknown to the user.  Thus, Shah purportedly fails to disclose the processing of the “drug discovery information” as disclosed in Applicant’s amended claim 1.  Examiner disagrees with Applicant’s Arguments.  Shah Par [0005] discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine included in treatment for the patient, which is understood to read on “drug discovery information” as set forth in the Claims without further specifying the nature/interpretation of the drug discovery information.  Furthermore, Shah Par [0027]-[0028] and Par [0036] disclose receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information; therefore Shah specifically makes mention of clinical trials & experimental reports or lab tests information relating to drug, treatment pathways, or diseases/ailments of the patient, and in Shah makes mention in Par [0005] of the varying reports for patients, medical reports, prescriptions, etc. being able to be used for historical assessments, future care taking, and ongoing medical or health assessment or treatment.  Therefore, Examiner maintains the stance that Shah addresses all aspects of the data records and inter-relationships therebetween that Applicant argues are not considered in Shah.  Furthermore, Applicant amended independent Claim 1 to include embodiments from cancelled Claim 4 that were already determined to by disclosed by Shah.  Therefore, all limitations of Claim 1 are determined to be anticipated by Shah.  Accordingly, the 35 U.S.C. 102 rejections of Claim 1 are maintained in view Shah.  It should be further noted that in the event of Shah not fully reading on “drug-discovery information” other references specifically address discovering or creating a treatment plan using certain medicines, drugs, etc. via natural language processing of clinical documents and also use blockchain platforms, such as Bessette et al. & Salem et al. which are cited in this Office Action.
Regarding 35 U.S.C. 102 rejections of Claims 8 & 15, Applicant argues on pp. 10 of Arguments/Remarks that because independent Claims 8 & 15 are substantially similar to independent Claim 1, and Claim 1 is purportedly allowable over the art, Claims 8 and 15 should also be allowable over the art.  Examiner respectfully disagrees.  As addressed above, Claim 1 remains rejected under 35 U.S.C. 102 in view of Shah.  Because independent Claims 8 & 15 are substantially similar to independent Claims 8 and 15 remain rejected under 35 U.S.C. 102 in view of Shah.
Regarding 35 U.S.C. 102 rejections of Claims 5-7 & 12-14 Applicant argues on pp. 10 of Arguments/Remarks that because dependent Claims 5-7 & 12-14 are dependent from purportedly allowable, independent Claims 1 and 8, respectively, these dependent claims should also be allowable over the art, at least by reason of their respective dependencies.  Examiner respectfully disagrees.  As addressed above, Claims 1 and 8 remain rejected under 35 U.S.C. 102 in view of Shah.  Consequently, Claims 5-7 & 12-14 are still dependent from rejected claims.  Accordingly, Claims 5-7 & 12-14 remain rejected under 35 U.S.C. 102 in view of Shah as well.
Regarding 35 U.S.C. 103 rejections of Claims 2-3 & 9-10, Applicant argues on pp. 12 of Arguments/Remarks that because Claims 2-3 & 9-10 are dependent from purportedly allowable, independent Claims 1 and 8, respectively, these dependent claims should also be allowable over the art, at least by reason of their respective dependencies.  Examiner respectfully disagrees.  As addressed above, Claims 1 and 8 remain rejected under 35 U.S.C. 102 in view of Shah.  Consequently, Claims 2-3 & 9-10 are still dependent from rejected claims.  Accordingly, Claims 2-3 & 9-10 remain rejected under 35 U.S.C. 103 in view of Shah.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deonarine et al. (U.S Patent Publication No. 2018/0046766) discloses a system for timestamping, indexing, securing, and transmitting biomedical information along with metadata associated with said information, by using a distributed cryptographic hash ledger, and/or blockchain platform processes
Besette et al. (U.S. Patent Publication No. 2018/0114594) discloses a system for aggregating disparate patient health records from multiple sources into a single centralized storage of said records using blockchain platforms or distributed ledgers, and utilizing the centralized storage to fully view the patient’s health record such as for purposes of a doctor determining future treatment paths, possible medicine regimens, etc.
Schmelling et al. (U.S. Patent Publication No. 2018/0096175) discloses a system that describes a generalized overview of blockchain platform/distributed ledger enabled packaging such as for information, files, etc. that need secure transmission, and describes creating and transmitting treatment options/drug-discovery options as a customized set of daily dosages for the specific patient/recipient
Salem et al. (U.S. Patent Publication No. 2018/0248981) discloses a system that employs blockchain functionality for purposes of improving personal care attributes, such as obtaining products or services that relate to personal care or treatment, e.g. prescriptions, skin care recommendations, etc.
Kaditz et al. (U.S. Patent Publication No. 2017/0109475) discloses a system for generating medical rules such as via collecting population medical information from a plurality of medical records, publications, etc. and utilizing the cryptographically stored and managed (via blockchain) medical rules for purposes of generating treatment, medical/drug regimens, etc. for a patient
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        12/02/21
/JONATHAN DURANT/Primary Examiner, Art Unit 3619